Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (2018/0125234). Chen teaches a slide rail assembly (Fig. 3), comprising: a first bracket device comprising a supporting frame (80), a bracket (82,78) and a fastening member (70), the bracket being arranged on the supporting frame; a driving device (with 68,96), wherein the driving device and the first bracket device are longitudinally movable relative to each other (Figs. 7 and 8); and a rail member (64), wherein the rail member and the first bracket device are longitudinally movable relative to each other (Figs.5 and 6); wherein when the rail member is moved relative to the first bracket device from a first predetermined position along a first direction by a predetermined traveling distance, the rail member is able to drive the driving device to move from a first position to a second position (via 76,92), in order to drive the fastening member of the first bracket device to switch from a first state into a second state (Figs. 7 and 8).  Wherein the supporting frame is connected to the bracket.  
Chen also teaches a bracket driving mechanism (Fig. 3), comprising: a bracket device comprising a supporting frame (80), a bracket (82,78) and a fastening member (70), the bracket arranged on the supporting frame, the fastening member movably mounted on the bracket (Figs. 7 and 8); and a driving device (with 68,96), wherein the driving device and the bracket device Page 21 of 24are movable relative to each other (Figs. 7 and 8); wherein when one of the driving device and the bracket device is moved from a first position to a second position relative to the other one of the driving device and the bracket device, the driving device is able to drive the fastening member of the bracket device to switch from a first state into a second state.  Wherein the supporting frame is connected to the bracket.  Wherein the fastening member comprises a first extension section (upper section with 98) and a second extension section (lower section with 98), the driving device comprises a first driving portion (upper 96) and a second driving portion (lower 96), and the first driving portion and the second driving portion are respectively corresponding to the first extension section and the second extension section.  Wherein a longitudinal feature (90) is arranged on one of the driving device and the bracket device, and a connecting member (94) is arranged on the other one of the driving device and the bracket device, the connecting member is able to penetrate through a part of the longitudinal feature, Page 22 of 24such that the driving device and the bracket device are longitudinally movable relative to each other.

Allowable Subject Matter
Claims 3-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
May 5, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637